Mr. Chief Justice Shepard
delivered the opinion of the Court:
The court did not err in refusing the requested instructions to the jury to acquit the defendant. It is settled law that it makes no difference with respect to the duty of the carrier, when a letter comes into his possession in the course of his official employment, whether it he genuine or a decoy, or have a fictitious address. The opening, detention, destruction, or the embezzlement of the contents of either kind of letter is equally punishable. Goode v. United States, 159 U. S. 663, 671, 40 L. ed. 297, 301, 16 Sup. Ct. Rep. 136; Hall v. United States, 168 U. S. 632, 637, 42 L. ed. 607, 609, 18 Sup. Ct. Rep. 237; Scott v. United States, 172 U. S. 343, 347, 43 L. ed. 471, 473, 19 Sup. Ct. Rep. 209.
Conceding this general rule in respect of decoy letters with or without fictitious addresses, that have been deposited in the mail for the sole purpose of attempting the detection of suspected criminality, it is contended, on behalf of the appellant, that the letter in this case constitutes an exception, because it bears the pretended postmark of a fictitious postoffice.
It does not appear from the facts recited that there was no such postoffice as “Hutchinson, Kentucky.” But assuming that *549such is the case in fact, and that we may take judicial notice of ■ it, we fail to see any merit in the contention. The letter came into appellant’s possession in the course of his official employment, and it was none the less his duty to deliver it, because, in addition to being a decoy letter prepared in the same office, it bore the pretended postmark of a fictitious postoffice.
The judgment must be affirmed; and it is so ordered.

Affirmed.